STEVENS, Chief Judge.
An award was entered by The Industrial Commission of Arizona granting, certain relief to the petitioner and terminating his right to further compensation arising out of the industrial incident in question. This award became final. Some time thereafter the petitioner processed his request to reopen and a hearing was held theredn. The report of the Referee made findings and recommendations adverse to the request, and The Industrial Commission entered its award denying the request. It is this last award which is presently before this Court for review by Writ of Certiorari.
The petitioner earnestly urges that a consideration of the evidence presented at the hearing on the request for leave to reopen, coupled with the record as a whole, demonstrates that The Industrial Commission was in error in the award last above mentioned, and he urges that this Court set the same aside. After a review of the entire record, it is the opinion of this Court that the contentions of the petitioner have not been sustained.
The award denying leave to reopen is affirmed.
CAMERON and DONOFRIO, JJ., concur.